Title: Stephen Cathalan to Thomas Jefferson, 16 July 1817
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


          
            
              My Dear Sir & most Respected Friend
              Marseilles the
16th July 1817—
            
            In my Letter of the 15th February 1816, I had the honor of Remiting you Bill of Lading & Invoice of
            
              
                1 Case conting 
                50 Bottles Hermitage wine
                }
                Shipped on the BrigPilot Dixon Master
              
              
                1 dto
                Maccaroni
              
            
            
              
                 consigned to the Collector of the District of Phila Cost on Board 
                F 248
                .02.
              
              
                on the 19th March 16 I Remited you Bill of Lading  & Invoice of 4 Cases Red Wine of nice, on the Brig agenoria Cyril Martin Master Bound for Alexandria; I doubt not they Reached you as the Dty Color Mr Simms, Returned me the acquits a Caution of this Customs, Proving they had been Landed, on which my Bond was Canceled, cost & charges—
                346
                —
              
              
                In mine of the 4th June 16, I Informed you, that I had Shipped on the Ship Lothair John Stone Mer Bound for norfolk & I had Inclosed the Bill of Loading in my Letter to the Collector of the District, for 1 Dble Cask Conting 120 litres wine of Roussillon, to his Consigon & to be forwarded to you;—on the 19th dto I advised you, that I had Shipped on the Brig ocean, Nathel S. Bond Master—
                
                
              
              
                2 Boxes of 12 Btls Each Red wine of Paillerolle, with—
                
                
              
              
                1 Basket Maccaroni; Cost of the Maccaroni
                35
                —
              
              
                
                F629
                –02
              
            
            & on the Brig Genal Marion Rubben Brumley Mer 1 Box Conting 30 Btles Red wine of Lédenon; Both those 2 vessels Bound for new-York, Remiting you the Bills of Loading, Consigned to the Collor of that District;
            on the 12th July 16 by the Brig David Maffet of Phila Isac Douane Master Bound for Philia I Sent you a Small Box, Directed to the Collector of that District, containing Fleurs Immortelles, which, by my Letter of that Day (12th July) I was begging you to offer to the Ladies, your Daughter & Grand Daughters;
            and on the 3d August 16 I Sent to the Collector of that District, Bill of Loading of the 2d Dble Cask of Roussillon wine I Shipped on the Ship Prosperity of Phila Sel Barclay Master;
            I hope that the whole has Reached you in good order & in due time, but as Since your very kind Letter of the 1st febry 1816, not any others from you have hitherto Reached me, & I hopping from one Day to another to Receive a line mentioning me, that the whole had been Safely delivered to you, I have Postponed till now to address to you;
            Mr f. Durand of Perpignan in Sending me the Roussillon wine, did not Give me it’s Peculiar name or Cottage, nor the quantity Contained in each Cask, he Said only that it was the Such as you wished & he was Confident that you would be satisfied of it; adding that his first Invoice Costed on the Spot ƒ 145—
            =to be paid by me to his Brother in this City,= which I did
            
              
                to which adding Freight, waggonage, Droits Réunis  &—Custom house’s Duties &a till on Board
                
                
                
                13
                –50–
              
              
                 the 2d Invoice (as pr his Letters) Cost 
                F
                151–
                F
                158
                –50–
              
              
                charges, as above, till on Board
                
                 14–50–
                
                165
                –50–
              
              
                
                
                
                F
                324
                 —
              
            
            which I have charged on your Debit—
            his Brother, here, whom I charged to ask him the name of this wine, in Paying it to him, Received at Last in answer, that it was old Rivesaltes;—
            you will Please to observe by the Acct Curt herewith, that it Remains in my hands a Balance due to you pr F 102–98—Subject to your orders, or for any future commands, to be Executed by me, from you; I wishing much to hear, if you have been Satisfied of the qualities of what I Sent you;
            in my Letter of the 19th March 1816—, I took the Liberty of Inclosing a Copy of my Petition of the 15th September 1814 to James Madison Esqr, then President of the united States, in which, without your Leave, I made use in my Behalf of Some Paragraphs in your Letter to me of the 29th June 1807—;—as Since I have not been favoured with a Line from you, I am apprehensive, you may have disapproved my So Doing;—if it Should be the Case, or Should you have disapproved the Contents of my Said Petition, I beg you to accept my Excuses & Regrets!
            I have neither Received hitherto, any Answer to it, from the Secretaries of State, James Monroe, nor John Quincy adams Esqrs, his Successor, Since the first is President of the united States; nor from the Minister Plenry of the U.S. at Paris, who has Received not any  orders hitherto, to Pay me the amount of my Claims;—
            if on the Contrary you have Found that my Demand for the Balance, which I Think it to be due to me by the u.s. Government is Just & to be Paid to me, I beg you to use your good Influence & Protection in my favour in order I may be Paid for it.
            I beg your Refference to my Letter of the 8th Inst via havre de Grace, whereof I Remit you herewith the Duplicata, in which there, is Inclosed my Letter to the Hble John Quincy Adams Secry of State, Conveying my Resignation, which I offer to the most Hble James Monroe  President of the united States; Begging you to keep it, or to forward it when Ever you will Please, or find it Convenient; I would Even, as you are my Protector & Support, have Consulted you, before Sending to you the whole, but you will Excuse me in considering how, we are So far distant, one of the other, & the Length of Time, before Your wise opinion, on that Subject could be made known to me; I beg Leave to Confirm you that I wish much Mr Ja Dodge Should be, one Day, my Successor, because I Think him to be worthy to be Such, & I would be very sorry, that one Day Some other one might not do honor to the u.S. in Exercising, after me, this office; I attach, I must Confess it to your you, de L’amour Propre;—allways at your Commands
            
              I have the honor to be with Great Respect! my Dear Sir & most Respected Friend! Your  Most obedient, Devoted Servant & Sincere obliged Friend
              Stephen Cathalan.
            
          
          
            Received by order & for account of Thos Jefferson Esquire of Monticello State of virginia by Stephn Cathalan of Marseilles 
            1815 october 1st by Stephn Girard of Phila Credit on Perregaux, Lafitte & co of Paris pr Dars 200—which they Paid me at ƒ 5.28 c. pr Dar F 1056—
            1816 To Invoices Sent to him—vizt15 FebryF 248–02—}as pr Detail in this Letter—19th March 346—19th June 35—1817 July 16th 324— 102.98—to Balance Brought on a new account to his creditF 1056—Errors Excepted Marseilles the 16th July 1817—
            
              Stephen Cathalan.
            
          
          
            Postscript supplied from Dupl:
            I Beg your Refference to the herewith Report & printed Document &a I address to the hhble Secretary of the Navy of the U. States at Washington, which I have Left unsealed, for your Perusal, Tho’ I apprehend that you will find it Rather too Long and Tedious; I Beg you after to Seal it, & forward it to him.
            
              S. Can The 25th July 17
            
          
        